Citation Nr: 0110274	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-18 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for otitis media, 
suppurative, chronic, left

2.  Entitlement to service connection for perforation, 
tympanic membrane, left.

3.  Entitlement to service connection for deafness, moderate 
left.

4.  Entitlement to service connection for deafness, slight, 
right.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The claimant had active duty for training (ACDUTRA) service 
from January 24, 1960 to April 8, 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought. 


REMAND

The term "veteran" is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 1991).  Insofar as the record demonstrates that 
the claimant did not have service other than ACDUTRA, status 
as a veteran and derivative VA benefits are precluded unless 
the record establishes the claimant was disabled from a 
disease or injury incurred or aggravated in the line of duty. 

It is also significant to note that in this particular case 
the claimant had only brief peacetime service.  Accordingly, 
38 U.S.C.A. § 1132 (West 1991) applies and contains language 
regarding a presumption of sound condition.  It provides that 
every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 
(emphasis added); see also 38 C.F.R. § 3.304(b) (2000).  
Also, the presumption only attaches where there has been an 
induction or enlistment examination in which the later 
complained-of disability was not detected.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  If a disability is 
found to have preexisted service, then service connection may 
be predicated only upon a finding of aggravation during 
service.

In this case, the claimant has less than 3 months of service, 
which does not satisfy the requirements for the application 
of the presumption of soundness.  38 U.S.C.A. § 1132.  Since 
the presumption of soundness does not attach in this case, 
the claim for entitlement to service connection is only 
available through a showing of aggravation of a pre-existing 
condition or through a showing that the claimant was 
otherwise disabled in service as set out more fully above.  

During the pendency of the appellant's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A. 

Initially, the Board hereby notifies the appellant that 
evidence that could substantiate that he sustained an injury 
or a disease in service is necessary to complete his claims 
and that he may submit any medical or witness evidence that 
may substantiate or otherwise complete his claims.

The Board observes that prior to entrance on ACDUTRA, the 
claimant was afforded a medical examination on January 6, 
1960.  The appellant reported a history of running ears.  No 
perforation of his ear drums was identified; however, an 
inflammatory infection was diagnosed.  An audiometric 
examination was not afforded at that time, but a whisper test 
was reported as 15/15 bilaterally.  Approximately four weeks 
after entering service, the claimant reported pain in his 
left ear.  In March 1997, he reported chronic draining of his 
left ear since childhood and that the ear was then painful.  
A perforated left ear drum was identified on examination 
along with yellow pus draining from the left ear.  Diagnosis 
was chronic superative otitis media left; perforated tympanic 
membrane, left with drainage; moderate hearing loss left and 
slight loss right.  

The claimant indicated that he received treatment for his ear 
complaints after service during the mid 1960's from a Dr. R 
whose offices were located in Defiance, Ohio and also that he 
was examined around 1990 for ear problems.  However, copies 
of such records have not been obtained or associated with the 
claims file.

Moreover, it is unclear the extent, if any, to which there 
are current ear disabilities.  Accordingly, the Board 
considers that an examination would be helpful in evaluating 
the pending claims.   

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
claimant provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his ears.  Upon receipt of 
the requested information and any 
necessary release, the RO should contact 
the identified facilities, including the 
offices of Dr. R. in Defiance, Ohio, and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
appellant that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claims.  

2.  The RO should arrange for an 
examination and opinion from an Ear Nose 
and Throat (ENT) specialist. The purpose 
of the examination is to determine the 
presence and likely etiology of any left 
ear otitis media; a perforated left 
tympanic membrane; hearing loss left and 
hearing loss right.  Any indicated tests 
should be provided.

The entire claims folder should be 
provided to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should include 
a notation to the effect that the claims 
file was reviewed. 

First, inasmuch as audiometric test 
results recorded in 1960 were presumably 
reported in American Standard Association 
(ASA) units and necessitate conversion to 
International Standards Organization 
(ISO) units to conform to current VA 
regulation, the examiner is requested to 
convert the March 1960 audiometric report 
into ISO units for each ear and opine as 
to whether the claimant had defective 
hearing disability that meets the 
requisites of 38 C.F.R. § 3.385 in each 
respective ear on his separation from the 
military.  

Second, in the event the examiner opines 
that any or more of the enumerated 
claimed disabilities are currently 
present, the examiner is requested to 
identify the disability and report the 
etiology of the disability including 

a). whether it is as likely as not 
related to military service or

b).  whether it existed prior to 
service and, if so, on the basis of 
all the evidence of record 
pertaining to the manifestations of 
the disability prior to, during and 
subsequent to service, underwent a 
permanent increase in severity 
during service 

The complete rationale for each opinion 
should be explicitly set forth.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above including any additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status.  If the determination 
remains adverse to the claimant, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the claimant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




